UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW
YORK,

Plaintiff,
-against-
ENCYCLOPAEDIA IRANICA
FOUNDATION,
Defendant.

 

ENCYCLOPAEDIA IRANICA FOUNDATION,
INC.,

Plaintiff,
-against-
THE TRUSTEES OF COLUMBIA UNIVERSITY

IN THE CITY OF NEW YORK, ELTON DANIEL
AND BRILL USA, INC.,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 3/4/2020

 

19 Civ. 7465 (AT) (KNF)

ORDER

19 Civ. 8562 (AT) (KNF)

ORDER

In light of discovery being extended in this matter, 19 Civ. 7465, ECF No. 41, the case
management conference scheduled for March 10, 2020 is ADJOURNED sine die.

SO ORDERED.

Dated: March 4, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
